
	
		II
		110th CONGRESS
		2d Session
		S. 3610
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Menendez (for
			 himself, Mr. Coleman,
			 Mr. Lautenberg, Ms. Cantwell, Mr.
			 Levin, Mr. Feingold, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve the accuracy of fur product
		  labeling, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Fur Labeling Act of
			 2008.
		2.Elimination of exemption to fur product
			 labeling requirements for products containing relatively small quantities or
			 values of fur
			(a)In generalSection 2(d) of the Fur Products Labeling
			 Act (15 U.S.C. 69(d)) is amended by striking ; except that and
			 all that follows through contained therein.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date that is 90 days after the date of
			 the enactment of this Act.
			3.Amendment to Fur Products Name Guide to
			 eliminate consumer confusion over products containing racoon dog fur
			(a)ClarificationNot later than 90 days after the date of
			 the enactment of this Act, the Federal Trade Commission shall amend the item
			 relating to Racoon, Asiatic in the Fur Products Name Guide (16
			 C.F.R 301.0)—
				(1)by striking Raccoon, Asiatic
			 and inserting Dog, Raccoon; and
				(2)by striking Nyctereutes
			 Procyonoidos and inserting Nyctereutes
			 Procyonoides.
				(b)Conforming amendmentsNot later than 90 days after the date of
			 the enactment of this Act, the Federal Trade Commission shall make such
			 amendments to such other rules or guidance documents issued by the Commission
			 under section 7 of the Fur Products Labeling Act (15 U.S.C. 69e) as the
			 Commission considers appropriate to bring such rules or guidance documents into
			 conformity with the Fur Products Name Guide as amended in accordance with
			 subsections (a) and (b).
			4.State authority to regulate labeling of fur
			 products
			(a)In generalSection 12 of the Fur Products Labeling Act
			 (15 U.S.C. 69(j)) is amended—
				(1)by striking The provisions
			 of and inserting (a) The provisions of; and
				(2)by adding at the end the following:
					
						(b)Nothing in this Act shall preclude or deny
				any right of any State or political subdivision thereof to adopt or enforce any
				provision of State or local law that provides more restrictive labeling
				requirements for fur products than what is provided for in this
				Act.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date that is 90 days after the date of
			 the enactment of this Act.
			
